OPINION OF THE COURT
Per Curiam.
*235Respondent was admitted to the practice of law by this Court on January 10, 1991. By order entered February 7, 2001 (280 AD2d 202), he was suspended for a period of two years and until further order of the Court for misconduct that included converting estate funds. Respondent was personally served on February 23, 2001, with a certified copy of the suspension order and a copy of this Court’s rule governing the conduct of suspended attorneys.
By notice of motion returnable April 13, 2004, petitioner moved for an order punishing respondent for contempt of court on the ground that respondent violated the suspension order of this Court by appearing in court on behalf of two clients and holding himself out as an attorney. Respondent admitted the allegations set forth in the motion papers, and he thereafter appeared before this Court and submitted matters in mitigation.
We have previously held that the conduct of a suspended attorney in holding oneself out as an attorney and continuing to practice law constitutes criminal contempt of court in violation of Judiciary Law § 750 (A) (3) (see Matter of Cary, 7 AD3d 24 [2004]; see also Matter of Przybyla, 4 AD3d 8 [2003]; Matter of Bennett, 301 AD2d 176 [2002]; Matter of Rudin, 296 AD2d 118 [2002]).
We have considered the matters submitted in mitigation, including respondent’s expression of extreme remorse and the statement of respondent that, when he appeared in court in violation of the suspension order, he was motivated by a desire to assist friends. Accordingly, we grant petitioner’s motion, find respondent in criminal contempt of this Court and impose a fine in the amount of $500.
Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Hayes, JJ., concur.
Order of contempt entered.